A petition for a re-argument was filed, on the ground that under the opinion the judgment below should be affirmed; and not reversed, and cause remanded.
The chief justice thereupon delivered this opinion.
A re-argument has been applied for in this case, because the cause was remanded, when it is said the judgment should have been in bar, as the plea of plene administravit was held good on demurrer. By the common law, as well as by the earlier practices of this court, the judgment would have been in bar, but on full consideration a different practice has been established, as *445best comporting with a fair construction of our statute. See Gwin v. McCarroll, 1 S. & M. 351. The point was not overlooked in this case, but the cause was remanded in view of the practice established by the case cited, which has been followed ever since that decision was made.
The application is therefore refused.